Citation Nr: 0108241	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for spinal 
and sciatic disabilities due to the service-connected 
postoperative residuals of a coccyx removal.
 
2. Entitlement to an increased rating for service-connected 
postoperative residuals of a coccyx removal currently rated 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
April 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the RO.  


FINDINGS OF FACT

1.  In an October 1984 decision the Board concluded that the 
veteran was not entitled to service connection for dorsal and 
lumbar spinal disabilities on a direct basis or as due to the 
service-connected postoperative residuals of a coccyx 
removal.

2.  In July 1999 the Board found that new and material 
evidence sufficient to reopen the claim for service 
connection had not been submitted.

3.  Evidence associated with the claims file since the July 
1999 Board decision is not cumulative and is so significant 
in connection with the evidence previously assembled that it 
must be considered in order to fairly decide the merits of 
the claim.

CONCLUSIONS OF LAW

1.  The July 1999 Board decision is final. 38 U.S.C.A. §§ 
7102(a), 7103(a), 7104(a) (West 1991); 38 C.F.R. § 20.1100(a) 
(2000).

2.  As new and material evidence has been submitted, the 
claim for service connection for spinal and sciatic 
disabilities secondary to postoperative residuals of a coccyx 
removal is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Board denied service connection for spinal and sciatic 
disabilities secondary to postoperative residuals of a coccyx 
removal in October 1984.  In July 1999, the Board found that 
new and material evidence had not been submitted to reopen 
the claim for service connection.  The July 1999 Board 
decision is final.  38 C.F.R. § 20.1100 (2000).  

The July 1999 Board decision is final.  See 38 U.S.C.A. § 
7103(a) (West 1991).  A final decision cannot be reopened and 
reconsidered by the VA unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  38 U.S.C.A. § 5108 (West 1991); 
Suttman v. Brown, 5 Vet.App. 127, 135 (1993).

When it is determined that new and material evidence has been 
submitted, the VA must reopen a previously denied claim.  38 
U.S.C.A. § 7104(b) (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that in order to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet.App. 273 (1996).

As held in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
when determining whether to reopen a claim, the Secretary 
must decide if new and material evidence has been presented 
under 38 C.F.R. § 3.156(a).

For evidence to be deemed "new," it must not be cumulative 
or redundant of evidence already on file; to be "material," 
it must be relevant to, and probative of, the issue at hand.  
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (eliminating the Court-imposed requirement 
that the evidence in question, when considered along with all 
of the evidence of record, both new and old, be of sufficient 
probative value to change the outcome of the case).  Section 
3.156 only requires that the evidence in question, by itself, 
or when considered in conjunction with the evidence already 
of record, be of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, this is the standard that must be employed by the 
Board.  See 38 U.S.C.A. § 7104(c) (West 1991).  Moreover, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

In July 1999 the Board found that new and material evidence 
had not been submitted sufficient to reopen the claim for 
service connection.  A review of the evidence of record at 
the time of the Board's decision includes service medical 
records which show no record of findings or complaints 
related to the lumbar or dorsal spine and no diagnosis of 
neuritis or arthritis.

Additional evidence of record consists of VA examinations 
performed in July 1947 and June 1950, were negative for 
findings or diagnoses referable to the lumbar or dorsal 
spine.  The veteran was hospitalized in July 1957 for 
complaints of severe pain in the lower lumbar region.  X-rays 
revealed osteoarthritis of the lumbosacral spine, most marked 
at 1st and 3rd interspaces.

In July 1963, Roland P. Sharp, Jr., D.O., reported the 
veteran was suffering from lumbosacral subluxation with 
excessive tenderness over the sciatic notch area.

On VA examination in October 1963, X-rays of the lumbar spine 
revealed a marked left lateral curvature.  D12, Ll-2 showed 
compression with almost disappearance of the intervertebral 
space and calcification of the disc.  The lower vertebrae, 
namely L2, L3 and L4, showed advanced marginal spurring with 
beginning ridging.  The lumbosacral joint was noted to be 
normal.

The veteran was hospitalized in January 1975 for complaints 
of severe pain in the lumbosacral region of the back, which 
had begun at work while carrying approximately 50 to 70 
pounds of weight.  The diagnosis was severe back sprain, mild 
degenerative joint disease of the lower dorsal spine.  During 
hospitalization for unrelated conditions in April 1980 and 
March 1981, a diagnosis of degenerative arthritis was 
reported.

A hearing before a hearing officer at the RO was conducted in 
April 1983. The veteran testified that he noticed problems 
with his back in service, which became worse over the years.  
He also stated that he was told that the removal of his 
coccyx caused other back problems.  He also complained of 
numbness in his feet and hips.

Statements from private physicians dated from August 1977 to 
November 1994 show the veteran was treated for intermittent 
lumbosacral pain, with occasional radicular pain in both legs 
variously diagnosed as degenerative disc disease, sacroiliac 
subluxation, degenerative arthritis and sciatic neuritis.

A VA spine examination was conducted in January 1998.  The 
veteran stated that he has "always" had some discomfort in 
the tailbone area, but recently, in the past two months, has 
had some numbness and pain in the coccygeal area and in the 
hips.  This discomfort occurred only after sitting with his 
buttocks flat in a chair.  The diagnosis was status 
postoperative coccygectomy and degenerative arthritis of the 
lumbosacral spine.  The examiner stated that he was unable to 
determine whether the veteran's symptoms were secondary to 
his coccygectomy or due to the degenerative arthritis of his 
lumbosacral spine.

Medical records in 1997 and 1998 note treatment for thoracic, 
lumbar and hip pain; osteoarthritis and spinal stenosis were 
diagnosed.

The evidence associated with the claims file since the July 
1999 Board decision includes a private medical report dated 
in September 1999 which shows the veteran 


was seen for consultation concerning chronic low back 
symptoms as well as a medical opinion suggesting that his 
current low back symptoms were related to his service 
connected postoperative coccyx removal.  In a March 2000 
letter private physician W. Saikali, M.D. indicated that the 
veteran was currently being followed in his clinic for 
persistent back pain.  Dr. Saikali indicated that examination 
and symptoms were suggestive of osteoarthritis of the spine 
and spinal stenosis.  He also noted the veteran had previous 
surgical excision of the coccyx.  Dr. Saikali concluded that 
the veteran's back pain was multifactorial.  It is related to 
his osteoarthritis as well as his surgical excision of the 
coccyx. 

The evidence submitted or associated with the record since 
the July 1999 Board decision, in particular Dr. Saikali's 
March 2000 statement, is new, in the sense that it was not of 
record when the Board denied the claim.  Also, in view of the 
less stringent standard for materiality set forth in Hodge, 
it is also material because it addresses one of the 
fundamental requirements for service connection - namely, 
evidence of nexus (see Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992)), which was one of the reasons the claim was 
denied.  While the statement may or may not prove 
determinative in adjudicating the underlying claim, it is 
pertinent to and probative of the fact that the veteran's 
spinal and sciatic disabilities have been linked to his 
service-connected postoperative coccyx removal by medical 
opinion.  The potential significance of Dr. Saikali's letter 
is even greater when considered together with the evidence of 
record and the veteran's contentions.  Thus, since this 
letter provides competent medical evidence of current 
disabilities and of a possible correlation to a service-
connected disability, which was not established when the 
Board denied his claim in July 1999, it is new and material 
to his case.

The foregoing evidence directly relates to the basis for the 
Board's denial of the veteran's claim.  This evidence is 
probative of the issue at hand, and, in connection with 
evidence previously assembled, is so significant that it must 
be considered in 


order to fairly decide the merits of the veteran's claim.  
Accordingly, new and material evidence has been submitted.  
The claim for spinal and sciatic disabilities is therefore 
reopened.

ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for spinal and sciatic 
disabilities due to the service-connected postoperative 
residuals of a coccyx removal, the claim is reopened.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

The veteran's claim for service connection for spinal and 
sciatic disabilities having been reopened, this claim should 
next be considered on the merits.  However, the Board may not 
address in its decision questions that have not been 
addressed by the RO without consideration as to whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on these questions and an opportunity to 
submit such evidence and argument and to address these 
questions at a personal hearing.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Thus, the claim must be remanded to 
allow the RO to consider the issue of service connection for 
a gastrointestinal disability on the basis of all evidence of 
record, both old and new.  Id.  

In addition, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, the RO 
must consider the applicability of the Veterans Claims 
Assistance Act to the claims for an increased rating for 
residuals of coccyx removal and service connection for 
service connection for spinal and sciatic disabilities. 

Under this Act, the VA is required to provide a medical 
examination in the case of any claim for disability 
compensation whenever such an examination is "necessary to 
make a decision on the claim."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A(d)).  Specifically, the VA has a duty under certain 
circumstances to provide the veteran a medical examination, 
to include a medical opinion concerning the nexus, if any, 
between an in-service disease or injury and any claimed 
current disability.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. § 5103A(d)).  Such 
must be accomplished in the present case.

The veteran has raised the possibility that he has developed 
a spinal and sciatic disabilities secondary his service-
connected postoperative coccyx removal.  38 C.F.R. § 3.310 
(2000).  Moreover, in Allen v. Brown, 7 Vet. App. 439, 448 
(1993), the U.S. Court of Appeals for Veterans Claims, 
(hereinafter the Court) defined aggravation of a non-service-
connected disability by a service connected disability as any 
additional impairment of earning capacity resulting from an 
already service-connected condition, and held that when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation).  
However, the record reflects that medical inquiry has not 
been undertaken in this respect.  

Accordingly, the appeal is REMANDED to the RO for the 
following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

3.  The RO should take appropriate steps 
to obtain copies of all VA and private 
treatment records, which are not already 
of record, pertaining to treatment of the 
veteran's service-connected coccyx 
removal, as well as treatment for his 
spinal and sciatic disabilities.  All 
records obtained should be associated 
with the claims folder.

4.  Following receipt of proper 
authorization from the veteran, the RO 
should contact Dr. Saikali and request 
copies of all medical records concerning 
treatment of the veteran, including all 
office treatment records.  Thereafter, 
the RO should seek a clarifying opinion 
from Dr. Saikali.  He should be asked to 
review his March 2000 statement and 
comment on his prior opinion as to the 
probability of a relationship between the 
service connected postoperative coccyx 
removal and any spinal and sciatic 
disabilities.

5.  Among the actions taken by the RO to 
comply with the change in the law, 
examination of the veteran should be 
conducted to ascertain whether he has a 
spinal and sciatic disabilities that are 
attributable to the service-connected 
coccyx.  The examiner should set forth a 
detailed history of symptoms as reported 
by the veteran.  Any and all testing 
deemed necessary, such as X-ray studies 
should be accomplished and the findings 
reported in detail.  On the basis of 
current examination findings and 
information in the file, the examiner 
should identify the etiological factor(s) 
in the development of the veteran's 
spinal and sciatic disabilities.  
Specifically, diagnoses or opinions 
should be rendered as to whether his 
service-connected coccyx removal is 
causally or etiologically related to the 
development of the disabilities and the 
examiner should comment on the March 2000 
letter from Dr. Saikali.  If the 
disabilities are considered traumatic in 
origin, the nature of the trauma and the 
source of the information relied upon 
should be indicated.  

The examiner should also state an opinion 
as to the medical probability that the 
currently demonstrated spinal and sciatic 
disabilities were aggravated by the 
service-connected disability--i.e., an 
increase in severity or an exacerbation 
of symptoms and, if so, to what extent.  
If such aggravation is found, the 
increment should be identified and 
defined in terms of actual reported 
findings on examination.  The basis for 
the conclusions reached should be stated 
in full.  

6.  The RO should review the report of 
the examination to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.  

7.  Thereafter, the RO should review the 
veteran's claim for secondary service 
connection.  A determination as to 
whether service connection for spinal and 
sciatic disabilities, pursuant to the 
Court's guidance in Allen, should also be 
made.  If the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes citation to and discussion of 
pertinent law and regulations.  The 
veteran and his representative should be 
given the opportunity to respond to the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



